Exhibit 10.1

INDEMNITY AGREEMENT

THIS AGREEMENT is made as of                       , 201   by and between
Schmitt Industries, Inc., an Oregon corporation (the “Company”), and
                                     (“Indemnitee”).

RECITALS

A.           It is essential to the Company to retain and attract as directors
and officers the most capable persons available.

B.           The substantial increase in corporate litigation subjects directors
and officers to expensive litigation risks at the same time that the
availability and coverage of directors’ and officers’ liability insurance has
been reduced.

C.           It is now and has been the express policy of the Company to
indemnify its directors and officers so as to provide them with the maximum
possible protection permitted by law.

D.           The Second Restated Articles of Incorporation, as amended (the
“Articles”), and the Second Restated Bylaws (the “Bylaws”) of the Company
require indemnification of the directors and officers of the Company to the
fullest extent permitted by the Oregon Business Corporation Act (the “Act”). The
Act expressly provides that the indemnification provisions set forth therein are
not exclusive, and thereby contemplates that contracts may be entered into
between the Company and members of the board of directors and officers with
respect to indemnification of directors and officers.

E.           Indemnitee does not regard the protection available under the
Company’s Articles and Bylaws and insurance adequate in the present
circumstances, and may not be willing to serve or continue to serve as a
director or officer without adequate protection, and the Company wants
Indemnitee to serve in that capacity.

NOW, THEREFORE, the Company and Indemnitee agree as follows:

1.           Services to the Company.  Indemnitee will serve or continue to
serve, at the will of the Company, as a director or officer of the Company for
so long as Indemnitee is duly elected or appointed or until Indemnitee tenders a
resignation in writing.

2.           Definitions.  As used in this Agreement:

(a)        The term “Proceeding” shall include any threatened, pending or
completed action, suit, or proceeding, whether brought in the right of the
Company or otherwise and whether of a civil, criminal, administrative, or
investigative nature, during the threat or pendency of which Indemnitee is or
was a director or officer of the Company or is or was serving at the request of
the Company as a director, officer, or agent of another corporation,
partnership, joint venture, trust, or other enterprise, whether or not serving
in such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.

 

1



--------------------------------------------------------------------------------

(b)        The term “Expenses” includes, without limitation, expense of
investigations, judicial or administrative proceedings or appeals, attorneys’
fees and disbursements, and any expenses of establishing a right to
indemnification under Section 11 of this Agreement, but shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

(c)        References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; reference to “serving at the request of the
Company” shall include any service as a director, officer, employee, or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner reasonably believed to be in the best interest of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

3.           Indemnity in Third-Party Proceedings.  The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is
a party to or threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines, and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding, but
only if Indemnitee acted in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal proceeding, in addition, had no reasonable cause
to believe that Indemnitee’s conduct was unlawful.

4.           Indemnity in Proceedings by or in the Right of the Company.  The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is a party to or threatened to be made a party to any
Proceeding by or in the right of Company to procure a judgment in its favor
against all Expenses actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of the Proceeding, but only if
Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue, or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity.

5.           Indemnification of Expenses of Successful Party.  Notwithstanding
any other provisions of this Agreement, to the extent that Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue, or matter therein, including the dismissal of an
action without prejudice, the Company shall indemnify Indemnitee against all
Expenses incurred in connection therewith.

 

2



--------------------------------------------------------------------------------

6.           Additional Indemnification.

(a)        Notwithstanding any limitation in Section 3, 4, or 5, the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is a party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines, and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding. No
indemnity shall be made under this Section 6(a) on account of Indemnitee’s
conduct which constitutes a breach of Indemnitee’s duty of loyalty to the
Company or its shareholders or is an act or omission not in good faith or which
involves intentional misconduct or a knowing violation of the law.

(b)        Notwithstanding any limitation in Section 3, 4, 5, or 6(a), the
Company shall indemnify Indemnitee to the fullest extent permitted by law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines, and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.

(c)        For purposes of Sections 6(a) and 6(b), the meaning of the phrase “to
the fullest extent permitted by law” shall include, but not be limited to:

 

  (i)

to the fullest extent permitted by the provision of the Act that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the Act, and

 

  (ii)

to the fullest extent authorized or permitted by any amendments to or
replacements of the Act adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

7.           Exclusions.  Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

(a)        for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;

(b)        for any transaction from which Indemnitee derived an improper
personal benefit;

 

3



--------------------------------------------------------------------------------

(c)        for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;

(d)        if a court having jurisdiction in the matter shall finally determine
that such indemnification is not lawful under any applicable statute or public
policy (and, in this respect, both the Company and Indemnitee have been advised
that the Securities and Exchange Commission believes that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to appropriate courts for adjudication); or

(e)        in connection with any Proceeding (or part of any Proceeding)
initiated by Indemnitee, or any Proceeding by Indemnitee against the Company or
its directors, officers, employees, or other indemnitees, unless (i) the Company
is expressly required by law to make the indemnification, (ii) the Proceeding
was authorized by the Board of Directors of the Company, (iii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, or (iv) Indemnitee initiated the
Proceeding pursuant to Section 11 of this Agreement and Indemnitee is successful
in whole or in part in the Proceeding.

8.           Advances of Expenses.  The Company shall pay the Expenses incurred
by Indemnitee in any Proceeding in advance at the written request of Indemnitee,
if Indemnitee:

(a)        furnishes the Company a written affirmation of the Indemnitee’s good
faith belief that Indemnitee is entitled to be indemnified by the Company under
this Agreement; and

(b)        furnishes the Company a written undertaking to repay the advance to
the extent that it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.

9.           Notification and Defense of Claim.  Not later than thirty (30) days
after receipt by Indemnitee of notice of the commencement of any Proceeding,
Indemnitee will, if a claim in respect of the Proceeding is to be made against
the Company under this Agreement, notify the Company of the commencement of the
Proceeding. The omission to notify the Company will not relieve the Company from
any liability that it may have to Indemnitee otherwise than under this
Agreement. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement:

(a)        The Company will be entitled to participate in the Proceeding at its
own expense.

 

4



--------------------------------------------------------------------------------

(b)        Except as otherwise provided below, the Company may, at its option
and jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense of the Proceeding, with legal counsel
reasonably satisfactory to the Indemnitee. Indemnitee shall have the right to
use separate legal counsel in the Proceeding, but the Company shall not be
liable to Indemnitee under this Agreement, including Section 8 above, for the
fees and expenses of separate legal counsel incurred after notice from the
Company of its assumption of the defense, unless (i) Indemnitee reasonably
concludes that there may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of the Proceeding or (ii) the Company
does not use legal counsel to assume the defense of such Proceeding. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which Indemnitee shall have made the conclusion
provided for in (i) above.

(c)        If two or more persons who may be entitled to indemnification from
the Company, including the Indemnitee, are parties to any Proceeding, the
Company may require Indemnitee to use the same legal counsel as the other
parties. Indemnitee shall have the right to use separate legal counsel in the
Proceeding, but the Company shall not be liable to Indemnitee under this
Agreement, including Section 8 above, for the fees and expenses of separate
legal counsel incurred after notice from the Company of the requirement to use
the same legal counsel as the other parties, unless the Indemnitee reasonably
concludes that there may be a conflict of interest between Indemnitee and any of
the other parties required by the Company to be represented by the same legal
counsel.

(d)        The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld. Indemnitee shall
permit the Company to settle any Proceeding the defense of which it assumes,
except that the Company shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent, which may be given or withheld in Indemnitee’s sole discretion.

10.         Procedure Upon Application for Indemnification.  Any indemnification
under Section 3, 4, 5, or 6 of this Agreement shall be made no later than 90
days after receipt of the written request of Indemnitee for indemnification and
shall not require that a determination be made in accordance with the Act by the
persons specified in the Act that indemnification is required under this
Agreement. However, unless it is ordered by a court in an enforcement action
under Section 11 of this Agreement, no such indemnification shall be made if a
determination is made within such 90-day period by (a) the Board of Directors by
a majority vote of a quorum consisting of directors who were not parties to the
Proceeding, or (b) independent legal counsel in a written opinion (which counsel
shall be appointed if a quorum is not obtainable), that the Indemnitee is not
entitled to indemnification under this Agreement.

11.         Enforcement.  The Indemnitee may enforce any right to
indemnification or advances granted by this Agreement to Indemnitee in any court
of competent jurisdiction if (a) the Company denies the claim for
indemnification or advances, in whole or in part, or (b) the

 

5



--------------------------------------------------------------------------------

Company does not dispose of the claim within 90 days of a written request for
indemnification or advances. Indemnitee, in the enforcement action, if
successful in whole or in part, shall be entitled to be paid also the expense of
prosecuting the claim. It shall be a defense to any such enforcement action
(other than an action brought to enforce a claim for advancement of Expenses
pursuant to Section 8 above, if Indemnitee has tendered to the Company the
required affirmation and undertaking) that Indemnitee is not entitled to
indemnification under this Agreement, but the burden of proving this defense
shall be on the Company. Neither a failure of the Company (including its Board
of Directors or its shareholders) to make a determination prior to the
commencement of the enforcement action that indemnification of Indemnitee is
proper in the circumstances, nor an actual determination by the Company
(including its Board of Directors or its shareholders) that indemnification is
improper shall be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.
The termination of any Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee is not entitled to indemnification
under this Agreement or otherwise.

12.         Partial Indemnification.  If Indemnitee is entitled under any
provisions of this Agreement to indemnification by the Company for some or part
of the Expenses, judgments, fines, and amounts paid in settlement actually and
reasonably incurred by Indemnitee in the investigation, defense, appeal, or
settlement of any Proceeding but not, however, for the total amount, the Company
shall indemnify Indemnitee for the portion of the Expenses, judgments, fines,
and amounts paid in settlement to which Indemnitee is entitled.

13.         Nonexclusivity and Continuity of Rights.  The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the articles of incorporation, the
bylaws, any other agreement, any vote of shareholders or directors, the Act, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in other capacity while holding office. The indemnification under this Agreement
shall continue as to Indemnitee even though Indemnitee ceases to be a director
or officer and shall inure to the benefit of the heirs and personal
representatives of Indemnitee.

14.         Severability.  If this Agreement or any portion of it is invalidated
on any ground by any court of competent jurisdiction, the Company shall
indemnify Indemnitee as to Expenses, judgments, fines, and amounts paid in
settlement with respect to any Proceeding to the full extent permitted by any
applicable portion of this Agreement that is not invalidated or by any other
applicable law.

15.         Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee. Indemnitee shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.

16.         Modification and Waiver.  No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both parties.
No waiver of any of the provisions of this Agreement shall constitute a waiver
of any other provisions of this Agreement (whether or not similar) nor shall any
waiver constitute a continuing waiver, unless expressly stated in any waiver.

 

6



--------------------------------------------------------------------------------

17.         Notices.  All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) upon delivery if delivered by hand to the party to whom the notice or
other communication shall have been directed or (b) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (i)

If to Indemnitee, at the address indicated on the signature page of this
Agreement.

 

  (ii)

If to the Company to:

Schmitt Industries, Inc.

2765 N.W. Nicolai Street

Portland, OR 97210

Attention: Chief Executive Officer

or to any other address as may have been furnished to Indemnitee by the Company.

18.         Counterparts.  The parties may execute this Agreement in two
counterparts, each of which shall constitute the original.

19.         Applicable Law.  This Agreement shall be governed by and construed
in accordance with the law of the state of Oregon without regard to the
principles of conflict of laws.

20.         Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

SCHMITT INDUSTRIES, INC. By:  

 

Name:  

 

Title:  

 

INDEMNITEE:

 

Name:  

 

Address:  

 

 

 

 

 

7